In the Missouri Court of Appeals
              Eastern District
MARCH 15, 2016

THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE 84.16(b)
OR RULE 30.25(b).

1.    ED102416    STATE OF MISSOURI, RES V ANTAWAN T. ROSS, APP

2.    ED102513 CHARLES HERVEY, APP V STATE OF MISSOURI, RES

3.    ED102624 BRIAN EVANS, APP V STATE OF MISSOURI, RES

4.    ED102629 BACKES & TOELKE ARGI PRODUCT RES V MIKUS FARMS APP

5.    ED102722 KEVIN THOMPSON, APP V STATE OF MISSOURI, RES

6.    ED102807 ALBERT KILLIAN, JR., APP V STATE OF MISSOURI, RES

7.    ED102815 JACQUELINE BARON, APP V STATE OF MISSOURI, RES

8.    ED102824 JAMES MEADORS, APP V STATE OF MISSOURI, RES

9.    ED102915 STATE OF MISSOURI, RES V CHAD W. JONES, APP

10.   ED102934 DEVION RUSSELL, APP V STATE OF MISSOURI, RES

11.   ED102974    KAMECHIA MAY, APP V MEDICREDIT, INC. & DES RES

12.   ED102987 C. FORTENBERRY, APP V BOARD OF EDUCATION, RES

13.   ED103071 RONALD LEWIS, APP V BUILDING BUTLERS & DES RES

14.   ED103137 DAVID ROLAND, APP V DIRECTOR OF REVENUE, RES

15.   ED103268 PAUL STEWART, APP V STATE OF MISSOURI, RES